Case: 15-10092      Document: 00513270344         Page: 1    Date Filed: 11/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-10092
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 13, 2015
                                                                           Lyle W. Cayce
CHARLES RANDY TURNER,                                                           Clerk


              Plaintiff – Appellant,

v.

JPMORGAN CHASE BANK, N.A.,

              Defendant – Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-2701


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Charles Randy Turner appeals from the district court’s order enforcing
his settlement agreement with JPMorgan Chase Bank, N.A. (Chase) and
dismissing his claims against Chase. Because the settlement agreement was
valid and enforceable under Texas law, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10092     Document: 00513270344         Page: 2   Date Filed: 11/13/2015



                                   No. 15-10092


      Turner and his wife sued Chase in state court to prevent Chase from
foreclosing on their Dallas, Texas, home. Chase removed the case, and after
almost two years of litigation in federal court, the parties filed a Notice of
Settlement signed by counsel for both parties, which stated:
      The parties announce to the Court that they have reached a
      settlement of the matters in this case and are preparing the
      settlement documents. The terms of the agreement will require
      that the Court maintain the case on the docket (or abate it) until
      early October 2014, as the settlement terms provide for a sale of
      the property at issue through September 30, 2014, and if the
      property is not sold by then, then the parties will submit a
      Stipulated Judgment of Foreclosure. Under either scenario, the
      property is sold or the property is not sold, the parties will submit
      a final judgment and/or dismissal papers by early October 2014.
The district court set an early October deadline for filing the settlement papers.
Upon reaching the deadline, Chase filed a status memo explaining that the
property had not been sold and that the Turners’ counsel had not provided
executed dismissal papers.         Chase then moved to enforce the parties’
settlement agreement, producing extensive e-mail correspondence between the
parties’ counsel as additional evidence that the parties had agreed to a
settlement. The Turners responded, arguing that Chase lacked standing to
collect on the note.    The district court—accepting the magistrate judge’s
recommendation—found        that    the   parties’    settlement   agreement     was
enforceable and dismissed the Turners’ claims with prejudice.
      On appeal, Turner argues that the district court erred in finding that the
parties had entered into a signed, written settlement agreement and that
Chase has never established standing.
      In diversity cases such as this, Texas Rule of Civil Procedure 11 governs
the enforcement of settlements. Lefevre v. Keaty, 191 F.3d 596, 598 (5th Cir.
1999). Rule 11 provides that “no agreement between attorneys or parties
                                          2
     Case: 15-10092          Document: 00513270344       Page: 3    Date Filed: 11/13/2015



                                         No. 15-10092


touching any suit pending will be enforced unless it be in writing, signed and
filed with the papers as part of the record, or unless it be made in open court
and entered of record.” Tex. R. Civ. P. 11. The writing must include all the
essential elements of the agreement, but “need not be contained in one
document.” Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995).
         Turner argues that there is no valid signed agreement because he and
his wife ultimately refused to sign a settlement agreement. However, under
Texas law, “an attorney may execute an enforceable Rule 11 agreement on his
client’s behalf.” Green v. Midland Mortg. Co., 342 S.W.3d 686, 691 (Tex. App.—
Houston [14th Dist.] 2011, no pet.) (rejecting argument that settlement
agreement was unenforceable because appellants themselves had not signed
it). The Turners’ attorney 1 electronically signed the Notice of Settlement filed
in the district court, as well as multiple e-mails agreeing to the material terms
of the agreement. These written, signed documents, which were filed in the
district court, constitute an agreement to settle that satisfies the requirements
of Rule 11. See Padilla, 907 S.W.2d at 460–61 (holding that a series of letters
that reflected agreement to the material terms of settlement satisfied Rule 11).
The district court therefore did not err in enforcing the Turners’ settlement
agreement and dismissing their claims against Chase.
         Turner’s remaining arguments challenge Chase’s standing to enforce the
note. These arguments go to the merits of the underlying suit and have no
bearing on the enforceability of the parties’ settlement agreement.
         We AFFIRM.




         1   Turner proceeds pro se on appeal, but was represented by counsel in the district
court.
                                                3